Citation Nr: 0818190	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  06-24 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. What evaluation is warranted for post traumatic stress 
disorder from January 31, 2005 to March 25, 2006?

2.  What evaluation is warranted for post traumatic stress 
disorder from March 26, 2006?


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active service from October 1968 to September 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In a January 2005 rating action entitlement to service 
connection for post traumatic stress disorder was granted, 
and a noncompensable evaluation was assigned effective 
January 31, 2005.  By rating action in June 2007 the 
evaluation assigned for post traumatic stress disorder was 
increased to 30 percent effective January 31, 2005.  In a 
February 2008 rating action the 30 percent evaluation 
assigned for post traumatic stress disorder  was increased to 
50 percent, effective December 17, 2007.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later- 
filed claims for increased ratings. See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999). Inasmuch as the issue of what 
evaluation is warranted for post traumatic stress disorder  
was essentially placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Fenderson doctrine applies.


FINDINGS OF FACT

1. For the period from January 31, 2005, to March 25, 2006 
the veteran's post traumatic stress disorder was not 
manifested by occupational and social impairment with reduced 
reliability and productivity.

2.  Since March 25, 2006 the veteran's post traumatic stress 
disorder  has been manifested by occupational and social 
impairment with reduced reliability and productivity, but not 
by social and occupational impairment with deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking, or mood, due to symptoms such as suicidal ideation; 
obsessed rituals, intermittent illogical, obscure or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
and an inability to establish and maintain effective 
relationships.


CONCLUSIONS OF LAW

1. For the period from January 31, 2005, to March 25, 2006, 
the veteran did not meet the criteria for a rating in excess 
of 30 percent for post traumatic stress disorder . 38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2007).

2. Since March 26, 2006, the veteran has met the criteria for 
a 50 percent rating for post traumatic stress disorder, but 
not the criteria for a rating higher than 50 percent.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic 
Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned the 
notice requirements of 38 U.S.C.A. § 5103(a), have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
decision of the United States Court of Appeals for Veterans 
Claims in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
spoke only to cases of entitlement to an increased rating.  
Because there is a distinction between initial rating claims 
and increased rating claims, Vazquez- Flores is not for 
application with respect to initial rating claims as notice 
requirements are met when the underlying claim for service 
connection is substantiated.  Consequently, there is no need 
to discuss whether VA met the Vazquez-Flores standard.

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The claimant was provided the opportunity to present 
pertinent evidence. In sum, there is no evidence of any VA 
error in assisting the appellant that reasonably affects the 
fairness of this adjudication.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes (Codes). 38 C.F.R. § 4.27. In 
cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim. 
Fenderson.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same. Evans v. West, 12 Vet. 
App. 22, 30 (1998). In so doing, the Board may accept one 
medical opinion and reject others. Id. At the same time, the 
Board cannot make its own independent medical determinations, 
and it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another. Colvin v. Derwinski, 1 Vet. App. 171 (1991). Thus, 
the Board must determine the weight to be accorded the 
various items of evidence in this case based on the quality 
of the evidence and not necessarily on its quantity or 
source.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
rating is warranted for occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events). 38 C.F.R. § 4.130.

A 50 percent rating is warranted for post traumatic stress 
disorder where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships. Id.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessed rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships. Id.

The American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 46 (4th ed. 1994) 
(DSM-IV), states that a global assessment of functioning 
score of between 41 and 50 reflects the presence of "serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no friend, 
unable to keep a job)" and/or "some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; . . .)." A global assessment of 
functioning score of between 51 and 60 indicates that the 
veteran has "moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers)." 
global assessment of functioning score scores ranging between 
61 to 70 reflect "some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships."

Background

An April 2005 VA post traumatic stress disorder  examination 
notes the veteran's claims file was reviewed. He reported 
recurring, intrusive, and distressing memories of military 
service.  The veteran was in combat.  He came under fire, 
witnessed injuries and death of fellow soldiers, and was 
himself wounded in action.  He reportedly related well to a 
wide circle of friends.  He had no significant 
hospitalizations or treatment for medical conditions.  He had 
been treated in 1998 for depression.  He reported drinking 
heavily from 1971 to 1997, smoking pot and abusing 
medications. He stopped drinking in 1998 and was treated for 
depression.  In 1999 he resumed drinking heavily but 
gradually cut back to a half pint of 100 proof whiskey and 
some beer every night.  The veteran claimed that he could 
control his drinking and that it did not impair his family 
and leisure activities or interfere with his business. The 
veteran operated his own automotive repair business and 
functioned as a father and husband.  He socialized and 
enjoyed a range of interests.  

On mental status examination, the veteran presented as clean, 
neatly groomed, casually and appropriately dressed.  Speech 
was unremarkable and spontaneous.  He was cooperative, 
friendly, relaxed and attentive.  Affect was normal and mood 
appeared to be happy.  He was oriented with intact 
concentration and attention span.  Thought process and 
content was unremarkable.  His judgment was intact and memory 
was normal.  The examiner noted that the veteran met the DSM-
IV stressor criteria, but did not meet the diagnostic 
criteria for an axis I diagnosis of post traumatic stress 
disorder.  The diagnosis was alcohol dependence, in partial 
remission, and a global assessment of functioning score of 60 
was assigned. 

A May 2006 letter from John H. Gilliam, M.D., was received 
noting that he had been treating the veteran and prescribing 
medications since March 26, 2006.  He stated that, "it is 
evident he is suffering from post traumatic stress disorder 
that is significantly affecting his life."  The veteran 
reported daily nightmares and flashbacks, panic attacks once 
or twice a day, sleep problems, night sweats, and night 
terrors.  He reportedly tried to avoid discussing his 
experiences in Vietnam, and to avoid others in the veteran 
community.  He reported feeling angry, irritable, detached 
from others, and he presented with a restricted affect.  Dr. 
Gilliam opined that the veteran was unable to deal with 
people, the public and crowds.  He showed, anhedonia and 
little motivation on examination.  The diagnoses were post 
traumatic stress disorder and severe major depression.  A 
global assessment of functioning score of 45 was assigned.

A December 2007 VA examination notes the veteran served in 
combat in Vietnam and received shell fragment wounds to both 
legs and head.  He was awarded both the combat infantryman's 
badge and Purple Heart award.  The veteran claimed that his 
symptoms were worse now than two years ago. He reported 
nightmares 3 to 4 times a week.  He had flashbacks but did 
not avoid news articles about Iraq or the Vietnam War. He 
avidly watched information to learn more but felt worse 
afterwards.  He reported continuously drinking since Vietnam.  
At the present time he drank 5 or 6 drinks each night; 
previously, he drank even more.  He denied any treatment for 
alcohol abuse.  He denied abusing other substances. He 
reported easy startle response to loud noises and rapid 
movement.  He reported being socially avoidant.  He began his 
mental health treatment with Dr. Gilliam in March 2006 and 
has been seen regularly since.  He was medicated with Zoloft 
and Seroquel. He had never been psychotic, suicidal, or 
homicidal.  

Mental status examination showed that the veteran was polite, 
cooperative, and he maintained eye contact.  He was 
considered to be a truthful and reliable historian.  Speech 
and thought processes were goal directed, and his behavior 
was normal throughout. No psychomotor abnormalities noted.  
He was oriented and memory was intact. Mood and affect was 
sad and subdued as he discussed the traumatic events to which 
he was exposed.  He readily acknowledged that he frequently 
became irritable and angry although Seroquel was helping.  He 
indicated however that he was having more severe and frequent 
nightmares. He was more withdrawn and he performed his work 
in a solitary manner.  He was not acutely suicidal, 
homicidal, psychotic, manic, hypomanic, obsessive or 
compulsive.  His fund of knowledge, abstract ability, 
insight, and judgment were all good. The diagnosis was 
chronic moderate post traumatic stress disorder, and chronic 
alcohol dependence.  A global assessment of functioning score 
of 55 was assigned. The examiner agreed that the appellant's 
post traumatic stress disorder had increased in severity 
since his last VA examination.  Still, the appellant was able 
to function at work.  The examiner opined further that the 
veteran did not represent a threat to himself or anybody 
else, and he was capable of working on a full-time basis, 
from a mental health point of view.

Analysis

For the period from January 31, 2005 to March 25, 2006, the 
evidence preponderates against finding that post traumatic 
stress disorder caused occupational and social impairment 
with reduced reliability and productivity.  In this respect, 
while the veteran required medication for his mental 
condition during this term, he was continuously employed full 
time in his automotive repair business.  In addition his 
global assessment of functioning score was 60 at his April 
2005 VA examination, which reflects a finding of moderate 
pathology.  The examiner found that despite his post 
traumatic stress disorder the appellant was able to function 
as a father and husband, socialize, and enjoy a range of 
interests.  Hence, during this term, the evidence shows that 
his post traumatic stress disorder was not manifested by 
reduced reliability and productivity due to a flattened 
affect, circumstantial speech, panic attacks more than once a 
week, difficulty in understanding complex commands, 
impairment of short- and long-term memory, impaired judgment, 
impaired abstract thinking, a disturbance of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships.

Significantly, however, beginning with the appellant's 
receipt of treatment from Dr. Gilliam on March 26, 2006, the 
evidence shows that the veteran's post traumatic stress 
disorder has been manifested by occupational and social 
impairment with reduced reliability and productivity.  The 
veteran was found by Dr. Gilliam to feel detached from 
others, to have daily panic attacks, and to have a restricted 
affect.  Hence, the Board finds that effective March 26, 
2006, a 50 percent rating for post traumatic stress disorder 
is in order.

As to whether a rating in excess of 50 percent is warranted 
from March 26, 2006, the Board finds that the preponderance 
of the evidence is against the claim.  In this regard, while 
Dr. Gilliam's report of almost daily panic attacks is noted, 
there is no evidence that the veteran's post traumatic stress 
disorder is manifested by suicidal ideation; obsessional 
rituals; intermittent illogical speech, impaired impulse 
control, spatial disorientation, or a neglect of personal 
appearance and hygiene.  Indeed, the December 2007 VA 
examination revealed the veteran continued to be employed 
full time, he specifically denied suicidal ideation, and was 
capable of doing the activities of daily living although he 
did report some limited socialization skills.  His memory was 
intact, and his fund of knowledge, abstract ability, insight, 
and judgment were all good.  Accordingly, the Board finds 
that since March 26, 2006, the veteran's post traumatic 
stress disorder warrants no more than a 50 percent 
evaluation.  

In reaching these decisions, the Board considered the 
doctrine of reasonable doubt, however, except to the extent 
that the appeal is granted in part, the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application. Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).




ORDER

A rating in excess of 30 percent for post traumatic stress 
disorder  from January 31, 2005, to March 25, 2006, is 
denied.

A 50 percent rating, but no higher rating, for post traumatic 
stress disorder from March 26, 2006, is granted subject to 
the laws and regulations governing the award of monetary 
benefits.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


